Citation Nr: 1452699	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for a dental avulsion, secondary to left tibial fracture. 

2.  Service connection for a left thumb disability. 

3.  Service connection for a vein condition, left lower leg. 

4.  Entitlement to an initial compensable rating for service connected residual scars, left lower extremity.

5.  Entitlement to an increased evaluation for left tibial fracture, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for left ankle and Achilles strain, currently evaluated as 10 percent disabling. 

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for limitation of extension left tibial fracture with left knee degenerative joint disease. 

8.  Entitlement to an initial evaluation in excess of 10 percent disabling for right game keeper's thumb. 

9.  Entitlement to an initial evaluation in excess of 10 percent disabling for medial compartment muscle weakness left lower extremity. 

10.  Entitlement to an initial compensable evaluation for shortening of the left lower extremity as secondary to the service-connected disability of left tibial fracture. 

11.  Entitlement to special monthly pension by reason of the need for regular aid and attendance of another person or by being permanently housebound. 

12.  Entitlement to special monthly compensation by reason of the need for regular aid and attendance of another person or by being permanently housebound. 

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to April 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issues of service connection for left thumb disability; service connection for a vein condition, left lower leg; an initial evaluation in excess of 10 percent disabling for medial compartment muscle weakness left lower extremity associated with left tibial fracture; an initial compensable evaluation for shortening of the left lower extremity as secondary to the service-connected disability of left tibial fracture; special monthly pension by reason of the need for regular aid and attendance of another person or by being permanently housebound; special monthly compensation by reason of the need for regular aid and attendance of another person or by being permanently housebound; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's dental avulsion was proximately caused or aggravated by a service-connected disability.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's residual scars, left lower extremity, are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters); superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's left tibial fracture results in a moderate knee or ankle disability.  

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's left ankle and Achilles strain results in marked limitation of motion.  

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's limitation of extension left tibial fracture with left knee degenerative joint disease results in limitation of extension to 15 degrees.  

6.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's right gamekeeper's thumb results in a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental avulsion have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).

2.  The criteria for an initial compensable rating for service connected residuals scar, left lower extremity associated with left tibial fracture, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7802 and 7804 (2014).

3.  The criteria for an evaluation of left tibial fracture in excess of 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

4.  The criteria for an evaluation of left ankle and Achilles strain in excess of 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

5.  The criteria for an initial evaluation in excess of 10 percent disabling for limitation of extension left tibial fracture with left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

6.  The criteria for an initial evaluation in excess of 10 percent disabling for right game keeper's thumb have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The appeals for an initial evaluation in excess of 10 percent for right game keeper's thumb, an initial compensable rating for service connected residuals scar, left lower extremity, and an initial evaluation in excess of 10 percent for limitation of extension left tibial fracture with left knee degenerative joint disease arise from the Veteran's disagreements with the initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the appeals for an increased evaluation for left tibial fracture, currently evaluated as 10 percent disabling, and an increased evaluation for left ankle and Achilles strain, currently evaluated as 10 percent disabling, notice was provided in a February 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, the Veteran's statements in support of his claim, records from the Social Security Administration and records from the U. S. Department of Labor.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in October 2007, November 2010, April 2012 and June 2014.  Although none of the VA examination reports state that the examiner reviewed the Veteran's claims file or medical records, the evaluations properly assessed the current levels of the disabilities.  The examiners considered the Veteran's medical histories, including his lay reports of his symptomatologies; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran contends that his various service-connected left knee and ankle disabilities caused him to fall in June 2010 and incur a dental avulsion.

VA emergent care medical records show that in June 2010 the Veteran sought treatment for a dental avulsion.  These treatment records contain no evidence that the avulsion was incurred in a fall.  In fact, the records do not show that the Veteran reported that he fell, whether or not as a result of service-connected disability.  

The Board acknowledges the assertions by the Veteran in support of his claim.  The Veteran is competent to testify as to his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether a June 2010 fall was the result of a service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

Moreover, the Board finds it significant that when initially seeking medical treatment for the dental avulsion, the Veteran made no mention of any fall, let alone a fall due to a service-connected disability. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a dental avulsion, secondary to left tibial fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased Evaluations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Left leg scars

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  

The VA examination reports do not provide any evidence that the Veteran's scars satisfy the necessary criteria.  The November 2010 VA examination report provides that the Veteran had three scars of the left lower extremity.  The June 2014 VA examination report provides that the Veteran had 4 scars of the left lower extremity.  Each report provides that the Veteran's scars were linear and not painful.  Each report is simply negative for any evidence that the scars are deep and nonlinear, Diagnostic Code 7801; superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater, Diagnostic Code 7802; or unstable or painful, Diagnostic Code 7804.

Left tibial fracture 

Diagnostic Code 5262 provides a 20 percent evaluation for malunion with a moderate knee or ankle disability.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The VA examination reports do not provide any evidence that the Veteran's left tibial fracture results in moderate knee or ankle disability, such as a malunion of the left ankle or knee with deformity throwing abnormal stress upon either joint.  See 38 C.F.R. § 4.44.  While the term "moderate" is not defined by regulation, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees, recurrent moderate subluxation or lateral instability, flexion limited to 30 degrees or extension limited to 20 degrees.  See Diagnostic Codes 5270, 5257, 5260 and 5261.  The record simply does not indicate that the Veteran's limitation of left ankle or knee motion approximates such degrees of severity.  The VA treatment records and VA examination reports, which include results of repetitive motion testing, do not show that pain due to the Veteran's left tibial fracture has caused such functional loss of the left ankle or knee warranting a higher evaluation.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra; Mitchell, supra.

The Board acknowledges that the Veteran's left tibia is shorter than the right.  However, he is service-connected and compensated for this as a separate disability.  This issue is addressed in the Remand section of this decision.

Left ankle and Achilles strain

Diagnostic Code 5271 provides a 20 percent rating where there is marked limitation of ankle motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

The VA examination reports do not provide any evidence that the Veteran's left ankle and Achilles strain results in marked limitation of motion.  While the term "marked" is not defined by regulation, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees.  See Diagnostic Code 5270.  The record simply does not indicate that the Veteran's limitation of motion approximates such a degree of severity.  The VA treatment records and VA examination reports, which include results of repetitive motion testing, do not show that pain due to the Veteran's left ankle disability has caused functional loss approximating ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra; Mitchell, supra.  

Limitation of extension, left tibial fracture

Diagnostic Code 5261 provides that a 20 percent evaluation is warranted for extension limited to 15 degrees.  

The VA examination reports do not provide any evidence that the Veteran's limitation of extension, left tibial fracture, results in limitation of extension to 15 degrees.  The VA examination reports show that the Veteran's left knee extension was either full (to zero degrees), or to 10 degrees, as in November 2010.  The VA treatment records and VA examination reports, which include results of repetitive motion testing, do not show that pain due to the Veteran's left knee disability has caused functional loss approximating extension limited to 15 degrees.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra; Mitchell, supra.  

Right gamekeeper's thumb

Diagnostic Code 5228 provides that a 20 percent rating is warranted for the thumb where there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The VA examination reports do not provide any evidence that the Veteran's right gamekeeper's thumb results in such a gap.  The December 2007 and June 2014 VA examination reports address the range of motion of the Veteran's right thumb.  Neither report shows that there was a gap of more than two inches (5.1 cm.) between the Veteran's right thumb pad and fingers, with the thumb attempting to oppose the fingers.  Thus, a 20 percent initial evaluation under Diagnostic Code 5228 is not warranted.  

The VA treatment records and VA examination reports, which include results of repetitive motion testing, do not show that pain due to the Veteran's right gamekeeper's thumb has caused functional loss approximating a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra; Mitchell, supra.  

The Veteran's subjective complaints

The Board is aware of the Veteran's credible complaints of left ankle, left knee and right thumb pain, made during the VA examinations and in correspondence to VA.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected scars of the left lower extremity, left ankle, left knee and right thumb disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for the claimed increased evaluations.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the Veteran's left ankle, left knee or right thumb disability has caused functional loss warranting higher evaluation under the relevant Diagnostic Codes.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected left ankle, left knee and right thumb disability on appeal are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra; Mitchell, supra.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's scars of the left lower extremity, left ankle, left knee or right thumb disabilities on appeal.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's disabilities either result in symptoms required by the Rating Schedule (scars of the left lower extremity), or result in pain and limitation of motion.  The relevant Diagnostic Codes discussed above provide ratings based on limitation of motion, with or without pain, of the ankle, knee and thumb.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial compensable rating for service connected residual scars, left lower extremity; an evaluation for left tibial fracture in excess of 10 percent disabling; an evaluation for left ankle and Achilles strain in excess of 10 percent disabling; an initial evaluation in excess of 10 percent for limitation of extension left tibial fracture with left knee degenerative joint disease; or an initial evaluation in excess of 10 percent for right game keeper's thumb.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a dental avulsion, secondary to left tibial fracture, is denied. 

An initial compensable rating for service connected residual scars, left lower extremity, is denied.

An evaluation for left tibial fracture in excess of 10 percent disabling is denied. 

An evaluation for left ankle and Achilles strain in excess of 10 percent disabling is denied.

An initial evaluation in excess of 10 percent for limitation of extension left tibial fracture with left knee degenerative joint disease is denied.

An initial evaluation in excess of 10 percent for right game keeper's thumb is denied.


REMAND

The Veteran's service treatment records include a September 1989 diagnosis of left gamekeeper's fracture, with the date of injury being August 1989.  The Veteran is competent to testify that he has current left thumb symptoms, as he had done during the appeal.  Falzone, supra.  Although the evidence raises the possibility that the Veteran has a current left thumb disability related to an August 1989 left thumb fracture, he has never been given a VA examination to address this issue.  Rather, VA examinations of his hands have focused on his right gamekeeper's thumb.  Thus, the Board finds that a remand is necessary in order to obtain a VA medical opinion.  See McLendon, supra; 38 C.F.R. § 3.159.

An October 2005 VA outpatient treatment report provides that the Veteran had minimal trace edema on physical examination.  The pertinent diagnosis was [left] leg pain with minimal edema, if any, due to old trauma.  Since this evidence raises the possibility that the Veteran has a vein disability of the left leg related to active duty trauma or service-connected left lower leg disability, the Board finds that a remand is necessary in order to obtain a VA medical opinion.  See McLendon, supra; 38 C.F.R. § 3.159. 

An April 2012 VA examination report provides that the Veteran's medial compartment muscle weakness of the left lower extremity affected no muscle substance or function.  However, the report also provides that the Veteran's service-connected muscle disability resulted in the inability to maintain prolonged standing and walking, and that he required the use of a walker for short distances and used a wheelchair for distant mobilization.  

In light of these contradictory findings, the Board finds that another VA examination is warranted.  See Barr, supra.

The report of the June 2014 VA examination did not provide any relevant findings with respect to the Veteran's service-connected shortening of the left lower extremity, secondary to service-connected disability of the left tibial fracture.  In this regard, the Board finds it significant that the VA Disability Benefit Questionnaire specifically requested that the examiner provide such a finding.  Moreover, such findings are necessary in light of the fact that October 2007 and November 2010 VA examination reports provide different measurements for the Veteran's left leg.  

In light of the absence of this relevant finding, the Board finds that another VA examination is warranted.  See Barr, supra.

The most recent VA examination for the Veteran's claims for special monthly pension benefits and special monthly compensation benefits was in June 2009.  Since that examination, the Veteran has been granted service connection for additional disabilities.  Further, as noted above, the April 2012 VA examination report provides that the Veteran's service-connected muscle disability resulted in the inability to maintain prolonged standing and walking, and that he required the use of a walker for short distances and used a wheelchair for distant mobilization.  These findings suggest that the proper adjudication of these claims requires current findings.  See Olsen v. Principi, 3 Vet. App. 480 (1992).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since April 2014 and associate them with the record.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the left thumb, to include gamekeeper's thumb.  The claims file and copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current any disability of the left thumb, to include gamekeeper's thumb, is causally related to the September 1989 diagnosis of left gamekeeper's fracture in the Veteran's service treatment records.

A complete rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any vein disability of the left leg.  The claims file and copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current any vein disability of the left leg is causally related to trauma during the Veteran's active duty; or (b) whether it is at least as likely as not (50 percent probability or greater) that any vein disability of the left leg was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by a service-connected disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected medial compartment muscle weakness of the left lower extremity.  The claims file and copies of all relevant electronic records must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected shortening of the left lower extremity.  The claims file and copies of all relevant electronic records must be made available to the examiner.  The report must provide a measurement of the shortening of the Veteran's left lower extremity.  A complete rationale for all opinions expressed must be provided.  

6.  Schedule the Veteran for a VA aid and attendance and housebound examination for the purpose of ascertaining: whether it is at least as likely as not (50 percent or more likelihood) that any of the Veteran's conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance; and (b) whether it is at least as likely as not (50 percent or more likelihood), that the Veteran is substantially confined to his house or its immediate premises.  

If the Veteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner should specifically comment as to whether: (c) it is at least as likely as not (50 percent or more likelihood) that the Veteran is so disabled primarily as a result of his service-connected disabilities; or (d) whether it is at least as likely as not (50 percent or more likelihood) that he is primarily disabled as a result of his nonservice-connected disabilities.

The claims file and copies of all relevant electronic records must be made available to the examiner.

The examiner should specifically comment as to how each of the Veteran's service-connected disabilities impact on the issue.  Any further indicated studies must also be conducted.

A complete rationale for all opinions expressed must be provided.  

7.  Then, readjudicate the Veteran's claims for service connection for left thumb disability; service connection for a vein condition, left lower leg; an initial evaluation in excess of 10 percent for medial compartment muscle weakness left lower extremity; an initial compensable evaluation for shortening of the left lower extremity as secondary to the service-connected disability of left tibial fracture; special monthly pension by reason of the need for regular aid and attendance of another person or by being permanently housebound; special monthly compensation by reason of the need for regular aid and attendance of another person or by being permanently housebound; and a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


